Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephanie Cristiano (Reg. No. 70,405) on 8/31/2022.

The application has been amended as follows:

Please change claim 20 to: 
20. (Currently Amended)	An apparatus comprising: 
 	at least one processor; and
 	at least one memory including computer program code, 
 	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
identifying a target object, from a plurality of objects, which is within a field of view of a first user based on a determined location and orientation of one or both of a head or a body of the first user relative to respective predefined locations of at least some of the plurality of objects, wherein the location and orientation of one or both of the head or the body of the first user are determined using one or more inertial measurements; [[and]]
generating a command signal configured to trigger a corresponding action associated with the target object; and
identifying one or more further users based on at least one of location
data or a user input associated with respective ones of the one or more further users, and storing the identities of the one or more further users together with at least one of respective permissions or respective interactions with the target object.

Please change claim 30 to:
30. (Previously Presented)	The apparatus of claim [[29]] 20, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: outputting the identities of the identified further users together with their respective permissions and/or interactions with the target object, or sending the identities of the identified further users together with their respective permissions and/or interactions with the target object to a device associated with the first user for output.

Please change claim 33 to:
33. (Currently Amended)  A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following:
identifying a target object, from a plurality of objects, which is within a field of view of a first user based on a determined location and orientation of one or both of a head or a body of the first user relative to respective predefined locations of at least some of the plurality of objects, wherein the location and orientation of one or both of the head or the body of the first user are determined using one or more inertial measurements; [[and]]
generating a command signal configured to trigger a corresponding action associated with the target object; and
identifying one or more further users based on at least one of location
data or a user input associated with respective ones of the one or more further users, and storing the identities of the one or more further users together with at least one of respective permissions or respective interactions with the target object.


Please change claim 38 to:
38. (Currently Amended)	A system comprising: 
 	a first apparatus configured to transmit a request to a second apparatus, remote from the first apparatus;
 	in response to receiving the request, the second apparatus configured to:
 	 	identify a target object, from a plurality of objects, which is within a field of view of a first user based on a determined location and orientation of one or both of a head or a body of the first user relative to respective predefined locations of at least some of the plurality of objects, wherein the location and orientation of one or both of the head or the body of the first user are determined using one or more inertial measurements; [[and]]
 		generate a first command signal configured to trigger a corresponding action associated with the target object; or
 		 transmit a message comprising the identity of the identified target object to one or more of the first apparatus and a further apparatus;
in response to receiving the identity of the identified target object, the first apparatus and/or the further apparatus respectively further configured to generate a second command signal configured to trigger a corresponding action associated with the target object; and
identify one or more further users based on at least one of location data or a user input associated with respective ones of the one or more further users, and storing the identities of the one or more further users together with at least one of respective permissions or respective interactions with the target object.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding the independent claims 20, 33, and 38 the prior art discloses “identifying a target object, from a plurality of objects, which is within a field of view of a first user based on a determined location and orientation of one or both of a head or a body of the first user relative to respective predefined locations of at least some of the plurality of objects.”. The present invention differs from the prior art of record in that the present invention also requires tracking the head motion of a user using inertial measurement units. The present invention also requires the generated command signal configured to allow more further users to interaction with the target object.
Therefore, the recited limitations, in the specific combination as recited in the independent claims 20, 33, and 38, defines patentability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143